Gardner, P. J.
Counsel for the claimant mentions a letter which the chairman of the medical board wrote to the State Board of Workmen’s Compensation (stating that an injustice had been done the claimant), after the medical board had made a unanimous report that the facts did not warrant compensation to the claimant on the basis of an accidental disease and after the State Board of Workmen’s Compensation had rendered its award against the claimant based on the report of the medical board. The board informed the writer that the law did not provide for the case to be reopened. Counsel for the claimant seeks in his argument here to sustain a judgment and award in favor of the *290claimant on the basis of an accidental injury as against compensation for an occupational disease. Under the facts of this case we do not think that in any view of the evidence can there be injected the theory of an accidental injury. The claimant is not entitled to recovery under the provisions pertaining to an occupational disease because there is a mass of evidence from experts showing that after having analyzed Portland cement, it was found that such cement does not contain any of the poisons as set forth in Code (Ann. Supp.) § 114-803.
The trial court did not err in affirming the award of the State Board of Workmen’s Compensation.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.